UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                         No. 13-1970


CECIL D. B. KING, JR.; CECILIA KING GANTT; CHARLENE KING
PERDUE; GINA BEATE CERA KING; MURIEL KING DE'TOLES; CHRISTA
KING; MATHIAS AHRENS; CYRIL D. B. KING,

                Plaintiffs – Appellants,

           v.

THE BANK OF NEW YORK MELLON,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cv-01230-AJT-TCB)



Argued:   September 16, 2014            Decided:   November 6, 2014


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: W. Scott Greco, GRECO & GRECO, PC, McLean, Virginia, for
Appellants.    Amy Elizabeth Miller, MCGUIREWOODS LLP, Tysons
Corner, Virginia, for Appellee.    ON BRIEF: Frederick D. Greco,
GRECO & GRECO, PC, McLean, Virginia, for Appellants.     John D.
Wilburn, Stephen P. Mulligan, Anastasia P. Cordova, MCGUIREWOODS
LLP, Tysons Corner, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Cecil D.B. King, Jr. and his siblings (“Plaintiffs”) appeal

the   district    court’s    order       denying       their     motion    for   summary

judgment and granting summary judgment to defendant The Bank of

New York Mellon.         Plaintiffs advanced several theories arguing

that The Bank of New York Mellon owes them more than $5,000,000

related to discharged certificates of deposit (“CDs”) that they

currently possess.        Finding no reversible error, we affirm the

district court’s grant of summary judgment.

      We review a district court’s grant of summary judgment de

novo.    Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013).

And though we view the facts in the light most favorable to the

nonmoving party, “[o]nly disputes over facts that might affect

the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.”                         Anderson v. Liberty

Lobby,   Inc.,     477 U.S. 242,       248    (1986).           “Conclusory     or

speculative      allegations        do   not     suffice,         nor    does    a    mere

scintilla   of    evidence     in    support         of   [the    nonmoving      party’s]

case.”   Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks omitted).

      When their father died in 1998, Plaintiffs found five CDs

in a box of cancelled checks in his apartment.                          King v. Bank of

New York Mellon Corp., NB, 957 F. Supp. 2d 680, 681–82 (E.D. Va.

2013).   First National Bank of Chicago issued the CDs in 1976.

                                           3
Id. at 681.        The five CDs were made payable to “Bearer,” each

with a face value of $1,000,000.            Id.     The CDs matured on July

28, 1977, with a full value of $5,329,513.90, representing both

principal and 6.5% interest.            Id.       On July 28, 1977, Morgan

Guaranty Trust Company of New York, acting as First National

Bank of Chicago’s agent, paid Irving Trust Company, which then

physically possessed the CDs, their full value.              Id.

     The    Bank    of   New   York   Mellon   is   Irving   Trust     Company’s

successor   in     interest.      Plaintiffs   advanced      several    theories

alleging that The Bank of New York Mellon owes them the CDs’

full value plus interest that would have accrued since 1977.

Upon careful review of the voluminous record, we must agree with

the district court that Plaintiffs, as holders of discharged

bearer instruments, have not made a successful claim against The

Bank of New York Mellon, which has been discharged from all

liability on the CDs.          Id. at 684–88; see also N.Y. U.C.C. §§ 3-

601(3)(b) & 3-603.

     Under N.Y. U.C.C. § 3-603, “[t]he liability of any party is

discharged to the extent of his payment or satisfaction to the

holder . . . .”       Here, Morgan Guaranty Trust Company of New York

paid the full value of the CDs to Irving Trust Company, which

was undisputedly at that time the “holder” because it physically

possessed the CDs.        King, 957 F. Supp. 2d at 681.            This payment



                                        4
discharged “all parties” under N.Y. U.C.C. § 3-601. *          Further, as

to   their   claims   sounding   in       contract,   quasi-contract,   and

fiduciary relationship, Plaintiffs have provided no evidence to

support their allegations.

     In sum, we affirm the district court’s entry of summary

judgment in favor of The Bank of New York Mellon.

                                                                  AFFIRMED




     *
       This discharge renders moot Plaintiffs’ indorsement-in-
blank theory relating to the Irving Trust Company stamp on the
back of the CDs.    Even assuming a valid indorsement in blank,
the payment discharged the Irving Trust Company and its
successor in interest, The Bank of New York Mellon, from all
liability on the CDs. See N.Y. U.C.C. §§ 3-601(3)(b) & 3-603.



                                      5